Citation Nr: 0625626	
Decision Date: 08/18/06    Archive Date: 08/24/06

DOCKET NO.  05-08 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for prostate cancer.

2.  Entitlement to service connection for coronary artery 
bypass x 3.  

3.  Entitlement to service connection for artery blockage.

4.  Entitlement to service connection for kidney condition.

5.  Entitlement to service connection for intermittent 
claudication of the right leg.

6.  Entitlement to service connection for hearing loss.

7.  Entitlement to service connection for high cholesterol.

8.  Whether new and material evidence has been received in 
order to reopen a claim for entitlement to service connection 
for hypertension. 


REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, 
Inc.


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The veteran had active service from May 1944 to March 1946.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision rendered by 
the Hartford, Connecticut, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  On July 11, 2006, the 
appeal was advanced on the docket based on a finding of good 
cause, namely the advanced age of the appellant.  38 C.F.R. § 
20.900(c).

The issue of whether new and material evidence has been 
received in order to reopen a claim for entitlement to 
service connection for hypertension is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.





FINDINGS OF FACT

1.  Prostate cancer is first shown many years after the 
veteran's separation from service, and is not related to 
events, disease, or injury during military service.

2.  Coronary artery bypass is first shown many years after 
the veteran's separation from service, and is not related to 
events, disease, or injury during military service.  

3.  Artery blockage is first shown many years after the 
veteran's separation from service, and is not related to 
events, disease, or injury during military service.

4.  A kidney condition is first shown many years after the 
veteran's separation from service, and is not related to 
events, disease, or injury during military service.
5.  Intermittent claudication of the right leg is first shown 
many years after the veteran's separation from service, and 
is not related to events, disease, or injury during military 
service.

6.  The veteran does not have a current hearing loss 
disability.

7.  The veteran is not shown to have a disability 
characterized by elevated cholesterol for which service 
connection is in effect, or can be granted.


CONCLUSIONS OF LAW

1.  Prostate cancer was not incurred or aggravated during 
service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1116, 
1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2005).

2.  Coronary artery bypass was not incurred or aggravated 
during service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 
1116, 1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

3.  Artery blockage was not incurred or aggravated during 
service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1116, 
1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2005).

4.  A kidney condition was not incurred or aggravated during 
service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1116, 
1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2005).

5.  Intermittent claudication of the right leg was not 
incurred or aggravated during service.  38 U.S.C.A. §§ 1101, 
1110, 1111, 1112, 1113, 1116, 1137, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2005).

6.  Hearing loss was not incurred or aggravated during 
service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.385 (2005).

7.  A disability characterized caused in whole or in part by 
elevated cholesterol was not incurred or aggravated during 
service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1116, 
1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS 

VA's Duty to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be given to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

In this case, VA's duties have been fulfilled.  Letters dated 
in June 2004, July 2004, and March 2006 from VA as well as 
the February 2005 statement of the case (SOC) issued by the 
RO met the four notice requirements specified in Pelegrini.  
Therefore, VA has no outstanding duty to inform the veteran 
that any additional information or evidence is needed.

VA provided notice to the veteran both before and after the 
RO adjudicated the veteran's service connection claims.  
Nevertheless, the Board finds that any defect with respect to 
the timing of the notice was harmless error.  The content of 
the notice fully complied with the requirements of U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005), and 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Thereafter, 
the veteran's claims were readjudicated in an August 2005 
supplemental statement of the case (SSOC) issued by the RO.  
The veteran has been provided every opportunity to submit 
evidence and argument in support of his claims, and to 
respond to VA notices.  Therefore, the Board finds no defect 
in notice that results in any prejudice to the veteran.  
Moreover, the veteran has not shown or alleged any prejudice 
in the content of the notice concerning these issues.

The veteran was given information concerning disability 
ratings and assignment of effective dates of payments in a 
March 2006 letter from VA.  He has been notified of all five 
elements of a service connection claim, as required by 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Board 
finds no prejudice to the veteran in proceeding with the 
issuance of a final decision.  



As for VA's duty to assist a veteran, the veteran's service 
medical records, VA treatment records, and private treatment 
records have been obtained and associated with the file.  
There is no indication that relevant (i.e., pertaining to 
treatment for the claimed disabilities) records exist that 
have not been obtained.  While the veteran through his 
representative posited at the June 2006 Travel Board hearing 
that the veteran's service medical records supporting his 
claims are incomplete, the record indicates that the 
veteran's original service medical records were received by 
VA in June 1965, and there is no indication or suggestion 
that the records are incomplete.  

The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  VA examinations were not ordered 
for the veteran's claimed disabilities, as it was determined 
unnecessary after consideration of 38 C.F.R. § 3.159(c)(4) 
(2005).  There is no duty on the part of VA to provide a 
medical examination, because as in Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003), the veteran has been advised of 
the need to submit competent medical evidence indicating that 
he has the disorders in question, and further substantiating 
evidence  suggestive of a linkage between his active service 
and the current disorders, if shown.  The veteran has not 
done so, and no evidence thus supportive has otherwise been 
obtained.  

A VA health summary and VA outpatient treatment note dated in 
August 2005 were associated with the claims file after the 
issuance of the most recent SSOC in August 2005.  As the 
evidence is duplicative of medical evidence contained in the 
claims folder prior to the issuance of the August 2005 SSOC, 
consideration of this evidence in the first instance by the 
Board is not prejudicial to the veteran.  

VA has satisfied its duties to inform and assist the veteran 
in this case.  Any "error" to the veteran resulting from 
this Board decision does not affect the merits of his claims 
or his substantive rights, for the reasons discussed above, 
and is therefore harmless.  38 C.F.R. § 20.1102 (2005).  
There is no reasonable possibility that further assistance to 
the veteran would substantiate his claims.  38 C.F.R. 
§ 3.159(d) (2005).


The Merits of the Claims

Service connection is granted for a disability resulting from 
an injury suffered or disease contracted while in active duty 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2005).  Also, 
certain disorders like arteriosclerosis, kidney calculi, and 
myocarditis may be presumed to have been incurred during 
service when manifested to a compensable degree within a 
specified time (usually one year) following separation from 
service.  See 38 C.F.R. §§ 3.307, 3.309 (2005).  
  
In general, establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease or injury incurred in service.  See 38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2005); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

The veteran contends that service connection is warranted for 
the disabilities in question.  Having carefully considered 
the claim in light of the record and the applicable law, the 
Board is of the opinion that the preponderance of the 
evidence is against the claims and the appeal will be denied. 

Service medical records do not show any complaints, 
treatment, or diagnoses of prostate cancer, coronary artery 
bypass, artery blockage, kidney condition, intermittent 
claudication of the right leg, hearing loss, or high 
cholesterol.  The veteran's March 1946 service discharge 
examination report showed negative chest X-ray findings, 
whispered and spoken voice hearing test results of 15/15 
bilaterally, a notation of good arteries, and listed an 
isolated defect of pes planus.    

Private treatment records dated in 1996 as well as VA 
outpatient treatment notes showed findings of carcinoma of 
the prostate with treatment in the form of radiation and 
hormonal therapy.  Private hospital records dated from 
December 1985 to January 1986 showed a preoperative and 
postoperative diagnosis of coronary artery disease with 
angina after the veteran underwent a coronary artery bypass x 
2 procedure.  Private physician treatment notes dated in 1996 
showed findings of occluded carotid arteries.  A March 2003 
private hospital discharge summary listed diagnoses of 
arteriosclerotic heart disease status post coronary artery 
bypass graft (CABG) and bilateral carotid disease.  
Additional private records dated in March 2003, October 2003, 
and February 2004 discussed veteran's medical history and 
detailed that the veteran underwent multiple heart procedures 
including CABG, stent placement, cardiac catheterization, 
left carotid endarterectomy, and angioplasty as well as had 
two myocardial infarctions.  

VA outpatient and private treatment notes show findings of 
nonfunctioning right kidney, progressive atrophy of the right 
kidney, and placement of a renal artery stent in 1992.  
Findings of peripheral vascular disease status post 
angioplasty stenting of the iliac arteries are shown in 
private hospital treatment records dated in March 2003.  
Additional private treatment records dated in November 1997 
and January 1998 showed a history of peripheral vascular 
disease status post right femoral bypass in December 1996.  A 
July 2000 VA outpatient note indicated that the veteran could 
walk 7.5 minutes before claudication in lower extremities.  

None of the competent medical evidence of record shows that 
the veteran's claimed disabilities were etiologically related 
to active service.  Objective medical findings of prostate 
cancer, coronary artery bypass, artery blockage, a kidney 
condition, and intermittent claudication of the right leg are 
first shown more than 30 years after separation from active 
service and cannot be presumed to have been incurred during 
service.  Consequently, entitlement to service connection for 
prostate cancer, coronary artery bypass, artery blockage, a 
kidney condition, and intermittent claudication of the right 
leg is not warranted, as objective medical findings of record 
do not show any relationship between the claimed disabilities 
and active service.

Under 38 C.F.R. § 3.385, impaired hearing will be considered 
to be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
See 38 C.F.R. § 3.385 (2005).  In this case, the veteran 
contends that he sustained in-service noise exposure as an 
aircraft gunner in the Navy.
However, service medical records do not show that the veteran 
had any hearing loss during active service.  Competent 
medical evidence of record contains only subjective 
complaints of hearing loss and no objective audiology 
findings.   The criteria under 38 C.F.R. § 3.385 to 
constitute a hearing loss disability for VA purposes have not 
been met.  Further, none of the competent medical evidence of 
record showed that the veteran's claimed hearing loss 
disability was etiologically related to disease, injury, or 
events like noise exposure during his period of active 
service.  Consequently, entitlement to service connection for 
hearing loss is also not warranted.

High cholesterol or hyperlipidemia is "a general term for 
elevated concentrations of any or all of the lipids in the 
plasma, including hypertriglyceridemia, hypercholesterolemia, 
etc."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 852 (29th ed. 
2000); see also STEDMAN'S MEDICAL DICTIONARY 825, 985 (26th 
ed. 1995) (defining hyperlipidemia as the presence of an 
abnormally large amount of lipids in the circulating blood).  
In other words, hyperlipidemia is a laboratory finding and is 
not a disability in and of itself for which VA compensation 
benefits are payable.  61 Fed. Reg. 20,440, 20,445 (May 7, 
1996) (Diagnoses of hyperlipidemia, elevated triglycerides, 
and elevated cholesterol are actually laboratory results and 
are not, in and of themselves, disabilities. They are, 
therefore, not appropriate entities for the rating 
schedule.).

"Disability" means impairment in earning capacity resulting 
from diseases and injuries and their residual conditions.  38 
C.F.R. § 4.1 (2005); see also Hunt v. Derwinski, 1 Vet. App. 
292, 296 (1991); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  
The Board notes that a symptom, without a diagnosed or 
identifiable underlying malady or condition, does not, in and 
of itself, constitute a "disability" for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999).  Private treatment records dated in 
March 2003 and October 2003 detailed findings of 
hyperlipidemia.  While hyperlipidemia may be evidence of 
underlying disability or may later cause disability, service 
connection may not be granted for a laboratory finding.  
Further, competent medical evidence of record does not 
reflect that the veteran has a current service-connected 
disability manifested by hyperlipidemia.  Thus, entitlement 
to service connection for high cholesterol is not warranted.

The Board has considered the veteran's hearing testimony and 
the written statements submitted in support of his 
contentions that he has the claimed disabilities as a result 
of his active military service.  The veteran's statements do 
not constitute competent evidence of a diagnosis of any one 
of the seven claimed disabilities, nor do they establish a 
nexus between the claimed disabilities and his military 
service.  Although lay evidence is acceptable to prove the 
occurrence of an injury during active duty or symptomatology 
over a period of time when such symptomatology is within the 
purview of or may be readily recognized by lay persons, lay 
testimony is not competent to prove a matter requiring 
medical expertise, such as a diagnosis or opinion as to 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494- 495 (1992).

The preponderance of the evidence is against each one of the 
veteran's seven claims for entitlement to service connection.  
Consequently, evidence is insufficient to support a grant of 
service connection for any one of the claimed disabilities. 
As the preponderance of the evidence is against all seven 
service connection claims, the benefit-of-the-doubt doctrine 
does not apply.  See Ortiz v. Principi, 274 F.3d 1361, 1365 
(Fed. Cir.).

ORDER

Entitlement to service connection for prostate cancer is 
denied.

Entitlement to service connection for coronary artery bypass 
x 3 is denied.  

Entitlement to service connection for artery blockage is 
denied.

Entitlement to service connection for kidney condition is 
denied.

Entitlement to service connection for intermittent 
claudication of the right leg is denied.

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for high cholesterol is 
denied.


REMAND

Concerning the issue of whether new and material evidence has 
been received in order to reopen a claim for entitlement to 
service connection for hypertension, the recent opinion in 
Kent v. Nicholson, 20 Vet. App. 1 (2006), provided specific 
guidance concerning what would constitute adequate notice 
pursuant to 38 U.S.C.A. § 5103(a) for claims to reopen 
previously denied claims.  The AMC/RO has not had an 
opportunity to provide the veteran with Section 5103(a) 
notice that would comply with this recent Court decision.

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with notice that 
complies with 38 U.S.C.A. § 5103(a), 
38 C.F.R. § 3.159(b), and the decision in 
Kent v. Nicholson, 20 Vet. App. 1 (2006) 
for the issue of whether new and material 
evidence has been received in order to 
reopen a claim for entitlement to service 
connection for hypertension.

2.  Readjudicate the issue of whether new 
and material evidence has been received 
in order to reopen a claim for 
entitlement to service connection for 
hypertension.  If the claim remains 
denied, issue a supplemental statement of 
the case (SSOC) to the veteran and his 
representative.  An appropriate period of 
time should be allowed for response.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


